11/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0424


                                         DA 21-0424


 TOM VAN HAELE,                                                              NOV 2 4 2021
                                                                           Bowen Greenwooci
                                                                         Clerk of Supreme Court
              Plaintiff and Appellant,                                      State of Montana



       v.
                                                                       ORDER
 JUDY KUHL, VALERIE CRAMER and
 JENNIFER CRAMER,

              Defendants and Appellees.



       Appellant Tom Van Haele has filed a motion for extension of time within which to file his
opening brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until December 23, 2021, within
which to file his opening brief.
       DATED this-4A       day of November, 2021.
                                                   For the Court,




                                                                  Chief Justice